Title: To James Madison from Robert Montgomery, 2 February 1803 (Abstract)
From: Montgomery, Robert
To: Madison, James


2 February 1803, Alicante. Received JM’s 20 Aug. circular “only yesterday” and has taken note of its contents. Discusses the case of an ailing seaman left with him “in July last” from the schooner Abigail of Boston, whose care has already cost over $200. The government limit of twelve cents per day for assistance is inadequate in Spain. The only expedient is to “ship them the first opportunity.” The order issued 30 Nov. by the health office at Madrid is serious, as it excludes every vessel coming directly from the U.S. Gave a copy to Graham, who has protested to Cevallos without effect. The system will continue until Spanish consuls in the U.S. inform the court of the cessation of yellow fever. Hopes “some mitigation” of the order can be obtained. No Tripolitan cruisers have appeared off the coast. Presumes JM received O’Brien’s letter stating that the dey will accept only stores.

 

   
   RC (DNA: RG 59, CD, Alicante, vol. 1). 2 pp. Docketed by Wagner.



   
   Montgomery was probably referring to Daniel Brent’s circular letter of 26 Aug. 1802 (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:489–90 and n. 5).



   
   See Graham to JM, 29 Dec. 1802, and n. 1, and 20 Jan. 1803.



   
   See O’Brien to JM, 23 Nov. 1802.



   
   A full transcription of this document has been added to the digital edition.

